DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus for a computer-assisted or autonomous (CA/AD) vehicle, classified in B60P 3/11.
II. Claims 15-18, drawn to a UAV configured to use one or more sensors and to securely dock on a CA/AD vehicle, classified in B64C 2201/123.
III. Claims 19-21, drawn to a method of operating a dynamically reconfigurable CA/AD vehicle, classified in G05D 1/0088.
IV. Claim 22-25, drawn to a system with a set of UAVs that include sensors for a specific use for a dynamically reconfigurable CA/AD, classified in B64C 39/024.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as the CA/AD vehicle having a locking mechanism to lock the UAV.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised 
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Invention I is capable of generally communicating with the docked UAVs, where it could transmit additional information such as the preferred route for the UAV or the CA/AD, while Invention III would merely be capable of transmitting sensor data.
Inventions I and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is capable of delivering packages base on being used for a generic specific use, thus Invention IV could be used for more specific uses than that stated in Invention I.  The subcombination has separate utility such as having a pre-defined type of control that would be capable of controlling the UAVs or the CA/AD.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as the CA/AD vehicle having a locking mechanism to lock the UAV.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is capable of delivering packages base on being used for a generic specific use, thus Invention IV could be used for more specific uses than that stated in Invention II, such as surveying land.  The subcombination has separate utility such as being capable of night sensing.

Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is capable of delivering packages base on being used for a generic specific use, thus Invention IV could be used for more specific uses than that stated in Invention II, such as surveying land.  The subcombination has separate utility such as being capable of providing parts or equipment from the UAVs.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC B60P 3/11 along with unique text search.  Invention II would not be search as above and would require a search in at least CPC B64C 2201/123 along with a unique text search.  Invention III would not be search as above and would require a search in at least CPC G05D 1/0088 along with a unique text search. Invention IV would not be search as above and would require a search in at least CPC B64C 39/024 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney of record, Aloysius Auyeung, on January 12, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200 in Fig 2, 300 in Fig 3, 840 in Fig 8, 934 in Fig 9, 1100 in Fig 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In para 0033, line 21 “there is a convenient are nearby for” should read -- there is a convenient area nearby for --. 
In para 0037, line 1, “CPM system 100” should read -- CPM system 150 --. 
In para 0040, the phrase “adapting software for use specific hardware” appears to be incomplete.  
In para 0049, “service center 350” should read – service center 315 –.
In para 0050 line 10, “upon receipt of message 343” should read – upon receipt of message 340 –.
In para 0058, “taxi mode UAVs 151” should read – taxi mode UAVs 515 –.
In para 0066, “but form the service center” should read – but from the service center –
In para 0079, “which could be CPM system 100” should read -- which could be CPM system 150 --
 In para 0079, 0080, 0083, and 0086 it is suggested to list all of the numbers in a sequence that has numerals that are not present to improve clarity of the specification.  For example, “922-928” should read – 922, 924, 926, and 928 – 
In para 0081, “which may be hardware 1002 … one or more system-on-chips (SoCs) 1002” requires further clarification since this sentence appears to explain that hardware 1002 comprises of parts includes a part 1002.  
Para 0083, “with hypervisor 112” should read – with hypervisor 912 –
In para 0086, “implement (aspects of) hypervisor 112” should read -- implement (aspects of) hypervisor 912 -- 
Appropriate correction is required.
Claim Interpretation
In claims 9 and 10, the word “equipment” is interpreted to include “the delivered object may be a set of medical equipment” (Para 0041).  The examiner interprets this as though the equipment will be delivered by a UAV to the CA/AD vehicle by a delivery drone, capable of picking up and delivering a package.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear if “a configurable specific use” and “configured to a specific use” are related to the same specific use for the CA/AD vehicle.  For examination purposes, the claim was interpreted as the same specific use is being completed within the claims.   
Claims 4 and 5 recite the limitation "the one hardware module” or “the hardware module”" in lines 2 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  “The one hardware module” and “the hardware module” is recited in claims 4 and 5, respectively, and it is unclear if this is the same “at least one of a plurality of hardware modules” recited in claim 3.  For examination purposes, the claim was interpreted as though these are the same hardware modules.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soryal (US 20200039645).
In regards to claim 1, Soryal teaches of an apparatus for computer-assisted or autonomous driving (CA/AD) (Para 0025 lines 16-22), comprising: 
a docking platform, disposed at a CA/AD vehicle, to receive one or more unmanned aerial vehicles (UAVs) of different types to dock with the CA/AD vehicle, each UAV to include at least one sensor directed to a configurable specific use of the CA/AD vehicle (Para 0015, 0026, 0016); and 
a UAV interface, disposed at the CA/AD vehicle, to communicate with the one or more docked UAVs, including to receive sensor data obtained by the one or more UAVs (Para 0023 lines 14-22, Part 102, Para 0038-0039, Fig 5; where a mobile phone can be disposed at the CA/AD vehicle), wherein 
the CA/AD vehicle is configured to a specific use, based at least in part on the one or more UAVs docked with the CA/AD vehicle (Para 0025, 0026).
In regards to claim 2, Soryal teaches of the apparatus of claim 1, further comprising a core vehicle platform common to all uses for which the CA/AD vehicle may be configured (Fig 2, Parts 125 and 126, where the vehicle and the attached connectors are the core vehicle platform).
In regards to claim 12, Soryal teaches of the apparatus of claim 1, further comprising a transceiver, to receive a specific use assignment from a service center and confirm its receipt (Para 0018).
In regards to claim 13, 
In regards to claim 14, Soryal teaches of the apparatus of claim 1, wherein the specific use to which the CA/AD vehicle is configured is changed while the CA/AD vehicle is in motion (Para 0026 lines 11-13, 29-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 USC 103 as being unpatentable over Soryal in view of obvious design choice (as further evidenced by Bertolami (US 6208523)).  
Within the specification of the current application, it is stated that “for example the hardware items may include a single edge contact cartridge (SECC) module” (Para 0041).  This language implies that the SECC form factor is not part of the inventive concept of this invention and this SECC form factor is merely an obvious design choice that perhaps is utilized because it is a known product of the assignee.   Regardless, this SECC form factor is a known type of hardware module interface, as evidenced by Bertolami, which describes a processor module that can hold multiple slot processors, also known as a SECC (Column 2 lines 10-24).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the autonomous vehicle with a docking platform to receive a plurality of UAVs, as taught by Soryal, to include an obvious design choice of a hardware module interface on the vehicle, that specifically requires a SECC form factor, to configure the specific use of the autonomous vehicle, as evidenced by Bertolami, in order to allow the vehicle to receive new commands from the processor inserted into the SECC form factor.  Other methods could have been used to configure the CA/AD vehicle for the specific use, such as wireless communications, that would result in the same outcome as the current invention.  The SECC form factor has no obvious advantage, or unexpected results, when compared to other hardware module designs, and therefore other obvious variants of this can be used.  
 Additionally/alternatively, in the case that Applicant traverses the above rejection based on Bertolami being used as an evidencing reference, Claims 3-4 are rejected under 35 USC 103 as being obvious over Soryal in view of Bertolami.
In regards to claims 3 and 4, Soryal teaches of the apparatus of claim 1, which includes configuring a CA/AD vehicle for a specific use.

Bertolami, in the same field of endeavor, teaches of a hardware module interface … to connect to at least one of a plurality of hardware modules … or that wherein the hardware module interface includes at least one port to receive the one hardware module having a single edge contact cartridge (SECC) form factor (Column 2 lines 10-24).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the autonomous vehicle with a docking platform to receive a plurality of UAVs, as taught by Soryal, to include a hardware module interface on the vehicle, that specifically requires a SECC form factor, to configure the specific use of the autonomous vehicle, as evidenced and/or taught by Bertolami, to allow the CA/AD vehicle to be configured for a specific use using a hardware module with a SECC module as a means for communicating with the CA/AD vehicle using an obvious design choice.  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soryal in view of Bertolami, further in view of Cantrell (US 20190034877).
In regards to claim 5, Soryal as modified by obvious design choice (as evidenced by Bertolami) teaches (and/or Soryal as modified by Bertolami teaches) of the apparatus of claim 3.  
However, Soryal as modified by obvious design choice does not teach that the hardware module interface includes a plurality of ports, each to connect to circuitry of the hardware module that provides a pre-defined type of control. 
Cantrell, in the same field of endeavor, teaches that the hardware module interface includes a plurality of ports, each to connect to circuitry of the hardware module that provides a pre-defined type of control (Para 0053).

In regards to claim 6, Soryal as modified by obvious design choice (as evidenced by Bertolami) (and/or Soryal as modified by Bertolami teaches), in view of Cantrell teaches of the apparatus of claim 5, wherein the pre-defined type of control is one of: environmental control, communications control, or computational control (Cantrell Para 0053, where Ethernet is capable of communications control).
The motivation of combining Soryal as modified by obvious design choice, with Cantrell is the same as above in claim 5.  
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soryal in view of Siegel (US 10514690).
In regards to claim 7, Soryal teaches of the apparatus of claim 1. 
However, Soryal does not teach that the docking platform is further to receive one or more delivery UAVs to be used to deliver packages from the CA/AD vehicle to a customer.
Siegel, in the same field of endeavor, teaches of the docking platform is further to receive one or more delivery UAVs to be used to deliver packages from the CA/AD vehicle to a customer (Fig 1, column 2 lines 57- column 3 line 10).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CA/AD loading dock, as taught by Soryal, to include one or more delivery UAVs to be used to deliver packages to a customer, as taught by Siegel, in order to allow for items to be delivered when objects are obstructing the delivery path (Siegel column 2 lines 57- column 3 line 10)
In regards to claim 11, Soryal in view of Siegel teaches of the apparatus of claim 1, wherein the specific use is one of night surveillance service, taxi service, remote package delivery service or ambulance service (Siegel abstract).
The motivation of combining Soryal with Siegel is the same as above in claim 7.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soryal in view of Siegel, further in view of Cantrell.
In regards to claim 8, Soryal in view of Siegel teaches the apparatus of claim 7.  
However, Soryal in view of Siegel does not teach that the apparatus further comprises a hardware module interface, disposed at the CA/AD vehicle, to connect to at least one of a plurality of hardware modules, to further configure the CA/AD vehicle for a specific use of package delivery. 
Cantrell, in the same field of endeavor, teach a hardware module interface, disposed at the CA/AD vehicle, to connect to at least one of a plurality of hardware modules, to further configure the CA/AD vehicle for a specific use of package delivery (Para 0053, 0054).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CA/AD vehicle, as taught by Soryal in view of Siegel, to include a plurality of hardware modules, to configure the CA/AD vehicle for package delivery, as taught by Cantrell, in order to allow wired and/or wireless communication coupling to external components, thus allowing the CA/AD vehicle to perform more operations such as package delivery (Cantrell Para 0053).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soryal in view of Cantrell.
In regards to claim 9, Soryal teaches of the apparatus of claim 1.  
However, Soryal does not teach that the docking platform is further to receive one or more delivery UAVs to deliver additional vehicle parts or equipment to the CA/AD vehicle needed for the specific use.

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the docking platform of the CA/AD vehicle, as taught by Soryal, to include the ability of receive one or more delivery UAVs to deliver additional vehicle parts or equipment to the CA/AD vehicle needed for the specific use, as taught by Cantrell, in order to allow for packages to be safely delivered and avoid areas with human or animal interference (Cantrell Para 0063).
In regards to claim 10, Soryal in view of Cantrell teaches of the apparatus of claim 9, further comprising a robotic arm to grasp the additional vehicle parts or equipment and either provide them in, or install them on, the CA/AD vehicle (Cantrell Para 0063, 0045, 0023, 0012).
The motivation of combining Soryal with Cantrell is the same as above in claim 9.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gavrilov (US 20190359329) teaches of an apparatus that includes using UAVs to autonomous clean solar panels and dock within a vehicle.  
O'Brien (US 20190025830) teaches of a method to charge UAVs on autonomous vehicles. 
Cooper (US 20180356823) teaches of a plurality of delivery drones and a management system for them.  
Erickson (US 20170355459) teaches of a method of coupling drones to vehicles and assigning tasks to these.  
Cho (US 20160272317) teaches of a plurality of UAVs that are mounted within the housing of a vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/22/2021